DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 14 recite the limitation “…wherein the positioning sleeve …” There is insufficient antecedent basis for this limitation in each claim. 
Claim 23 recites the limitations “…the drainage catheter connector body…” and “…below the bodily cavity.” There is insufficient antecedent basis for these limitations in the claim.
Claims 24 and 25 are rejected for depending on a rejected parent claim. 


Claim Interpretation - 35 USC § 112 - Sixth Paragraph

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In claims 6 and 18, the limitation “…an engagement member comprising an engagement feature configured to engage …” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “member” coupled with functional language “engage” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

In claims 7-12, 19 and 20, the limitation “engagement member” has not been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it recites sufficient structure to achieve the function.  
 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 6, 11-13 and 16 are rejected under 35 U.S.C. 102(b) as being anticipated by Meloul; Raphael F. et al. (US 5806551 A). 
Regarding claim 6, Meloul discloses a drainage line connector (col. 9, lines 15-20, FIGS. 3A and 4A and 5 show a male luer 110), comprising: 
a drainage line body having a bore (Figs. 1B, 2A, 3A, male luer 110 has a bore or lumen; col. 11, lines 40-45, a standard male luer syringe 420 (or other device)); 
an engagement member comprising an engagement feature (Fig. 1B, male luer 110 has an internal thread);
configured to engage a coupling feature of a catheter connector (col. 7, lines 10-15, The first tube member 14 comprises a cylindrical housing having a first end 22; Fig. 1B, first end 22 has an external thread; col. 10, lines 10-20, A second, alternative, embodiment of the present invention is shown in FIGS. 7-10, in which a valve assembly 310 comprises a valve body 312); and 
an actuator having a lumen in fluid communication with the drainage line body bore (col. 9, lines 15-20, The tip 112 of the luer); 

    PNG
    media_image1.png
    632
    781
    media_image1.png
    Greyscale
the actuator configured to deform a deformable sealing element when the drainage line connector is coupled to the catheter connector (col. 7, lines 65-67, The valve element 20 is preferably made of silicone rubber, C-Flex, or the like; col. 9, lines 15-20, The tip 112 of the luer is pressed downward on the valve element 20 by contacting the top surface 98 and the notch 99 of the plug 90; col. 10, lines 10-20, A valve element 320; col. 11, lines 45-50, As the tip 422 is urged downward against the top end 392, the valve element 320 moves downward). 
Meloul does not explicitly describe male luer 110 / 420 and valve assembly 10 / 310 as a drainage line connector and catheter connector. These terms are interpreted as an intended use, since they describe that the connectors are configured, respectively, for coupling to a drainage line and catheter. Male luer 110 and valve assembly 10 / 310 are fully capable of connecting to a drainage line and catheter, since Meloul shows that they connect to a pair of conduits (Fig. 1B). 
This rejection cites the first embodiment of Figs. 1-6 and also the second alternative embodiment of Figs. 7-10. Both of these embodiments individually teach all features of claim 6. 

Regarding claims 11-13 and 16, Meloul discloses a drainage line connector wherein the engagement member comprises a positioning sleeve, comprising a distal end (Fig. 1B, male luer 110 comprises an outer sleeve with an internal thread);
the distal end including an engagement feature configured to engage the coupling feature of the catheter connector (Fig. 1B, male luer 110 comprises an internal thread configured to engage the outer thread of valve assembly 10);
wherein the engagement feature comprises a radial inwardly extending catch (Fig. 1B, male luer 110 comprises an internal thread that extends radially inwardly); 
wherein the positioning sleeve is a cylinder (Fig. 1B, male luer 110 comprises a substantially cylindrical outer sleeve); 
wherein the actuator comprises a distally extending protrusion having an actuator lumen in fluid communication with the bore (Fig. 1B, tip 112 comprises a protrusion and lumen; Figs. 8, 9, tip 422 comprises a protrusion and lumen). 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-10, 14, 15 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meloul; Raphael F. et al. (US 5806551 A) in view of Fangrow, Jr.; Thomas F. et al. (US 5810792 A).
Regarding claims 7-10, 14 15 and 19, Meloul teaches the invention substantially as claimed by Applicant with the exception of first and second hinge clips. Fangrow discloses a medical connector (col. 3, lines 50-65, connector 10), comprising:
a drainage line connector (Figs. 1-6, connector 10); 
an engagement member (col. 4, lines 25-30, FIGS. 1 and 3, desirably two scoops are provided, a first scoop 45a cut out from the wall structure 30 at the distal end 28 of the housing 12, and a second scoop 45b (FIG. 3) cut out from the wall structure 30 also at the distal end 28); 
a catheter connector (col. 3, lines 15-20, As shown in FIG. 8, the existing connector mates with an influent fluid line via a receiving port (not shown) and allows fluid to flow through the cannula which penetrates a sealed entry port); 
wherein the engagement member comprises: a first hinge clip pivotably affixed to a first side of the drainage line body; a second hinge clip pivotably affixed to a second side of the drainage line body opposite the first side (col. 7, lines 5-15, the handles 62a and 62b are connected to the grips 60a and 60b and operate as levers to bend the grips 60a and 60b and open the lips 64a and 64b radially outward from the cavity 32);  
each of the first and second hinge clips including a first end and a second end (Fig. 2, scoops 45a, 45b have top and bottom ends); 
the second end including a clip engagement feature configured to engage a coupling feature of the catheter connector (col. 6, lines 1-5, The grips 60a and 60b need to be sufficiently long in the longitudinal (Y) direction to allow the lips 64a and 64b to be lodged over the edge of the entry port); 
wherein the clip engagement feature comprises a radial inwardly extending catch (Fig. 6, lips 64a and 64b extend radially inward); 
wherein the clip engagement feature is configured to disengage the coupling feature of the catheter connector when the drainage line connector is disconnected from the catheter connector (col. 7, lines 35-45, The next step is to use the index finger and thumb to grasp the contact surfaces 84a and 84b of the grip handles 62a and 62b and press them together. This creates a bending moment, which causes the distal ends 68a and 68b of the grips or flaps 60a and 60b to spread apart); 
wherein the second end of the each of the first and second hinge clips is configured to be displaced radially outwardly when a radial inward directed force is applied to the second end of the each of the first and second hinge clips (col. 7, lines 35-45, The next step is to use the index finger and thumb to grasp the contact surfaces 84a and 84b of the grip handles 62a and 62b and press them together. This creates a bending moment, which causes the distal ends 68a and 68b of the grips or flaps 60a and 60b to spread apart);  
wherein the positioning sleeve comprises at least two circumferential segments (col. 4, lines 40-45, The scoops 45a and 45b are preferably of semicircular or truncated semicircular shape and of a size that would be suitable for a range of commonly used tubes); 
wherein the drainage line body further comprises a proximally extending protrusion having a lumen in fluid communication with the bore and configured to couple with a drainage line (col. 3, lines 55-60, The connector 10 preferably has a luer lock 18 at one end for attachment to an influent fluid line (not shown)). 
Fangrow quickly engages or disengages a connector with a pinching or compressing motion, and also reduces the risk of accidental disconnection (col. 5, lines 20-30). One would be motivated to modify Meloul with the first and second hinge clips of Fangrow to more rapidly actuate a connector since Meloul calls for two embodiments. Therefore, it would have been obvious to modify Meloul with the first and second hinge clips of Fangrow in order to actuate a connector more quickly while reducing the risk of accidental disconnection.

Regarding claims 17 and 18, Meloul teaches the invention substantially as claimed by Applicant with the exception of a drainage line and a fluid receptacle. Fangrow discloses a drainage line connector coupled to a drainage line and a fluid receptacle (col. 1, lines 10-25, An intravenous solution, commonly referred to as parenteral liquid, is fed from a container holding this liquid). 
Regarding the term “drainage line,” the claim does not specify which direction fluid travels through this line. Since Fangrow provides a tube capable of transferring or draining fluid between locations, the tube constitutes a drainage line. 
Fangrow demonstrates how to integrate the connector into a larger system for fluid delivery. One would be motivated to modify Meloul with the drainage line and a fluid receptacle of Fangrow to use the connector for administering a medical fluid since Meloul describes the connector in the context of fluid injection (col. 12, lines 30-40, to flush the assembly and/or the tubing prior to injection of other fluid). Therefore, it would have been obvious to modify Meloul with the drainage line and a fluid receptacle of Fangrow in order to provide a source of fluid for a medical fluid delivery system.

Regarding claim 20, Meloul discloses that the engagement member comprises a positioning sleeve, comprising a distal end (Fig. 1B, male luer 110 comprises an outer sleeve with an internal thread);
the distal end including an engagement feature configured to engage the coupling feature of the catheter connector (Fig. 1B, male luer 110 comprises an internal thread configured to engage the outer thread of valve assembly 10).

Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meloul and Fangrow, further in view of Rapheal; John R. (US 6267564 B1).
Regarding claims 21 and 22, Meloul and Fangrow lack a pump. Rapheal discloses a flexible bags for use with an infusion pump system (col. 1, lines 1-10; col. 2, lines 60-67, bag arrangement 20), comprising:
a fluid receptacle (col. 2, lines 60-67, The bag arrangement 20 includes a bag 22); 
further comprising a pump (col. 5, lines 30-40, FIG. 3, a first embodiment of a pump system 146 includes a pump 148, a bag arrangement 20, and an enclosure arrangement 152); and 
a fluid flow conduit connecting the pump to the fluid receptacle (col. 5, lines 30-40, The system 146 also includes an associated fluid conduit arrangement 156 for connecting the bag arrangement 20 to the pump 148, and the pump 148 to the patient during use); 
wherein the pump is coupled to the drainage line (col. 7, lines 5-15, In chamber 194 … the first tube portion 178 of fluid conduit arrangement 156 is protected). 
Rapheal delivers fluid with added pressure and precisely meters amounts of fluid delivered to a patient (col. 1, lines 10-20, Typically the bag is a flexible bag made from polymeric material, and the pump is an infusion-style pump designed to deliver a premeasured fluid drug dose at a given rate to the patient in need of the drug; col. 5, lines 40-45, Control module 164 includes a control module outer housing 168, a display 172 and a keypad 174). One would be motivated to modify Meloul and Fangrow with the pump of Rapheal to accurately deliver volumes of medication to a patient. Therefore, it would have been obvious to modify Meloul and Fangrow with the pump of Rapheal in order to control the delivery of fluids to a patient.
Claims 23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meloul; Raphael F. et al. (US 5806551 A) in view of Weilbacher; Eugene E. et al. (US 4529402 A). 
Regarding claims 23 and 25, Meloul discloses a method of using a drainage line connector (col. 4, lines 1-5, A method of operation comprises inserting a male luer tip … contacting the valve element; col. 9, lines 15-20, FIGS. 3A and 4A and 5 show a male luer 110), comprising: 
coupling the drainage line connector to a drainage catheter connector (col. 7, lines 10-15, The first tube member 14 comprises a cylindrical housing having a first end 22; Fig. 1B, first end 22 has an external thread; col. 10, lines 10-20, A second, alternative, embodiment of the present invention is shown in FIGS. 7-10, in which a valve assembly 310 comprises a valve body 312);
comprising moving the drainage line connector over the drainage catheter connector until an engagement feature of the drainage line connector is received into a coupling feature of the drainage catheter connector body (annotated Fig. 1B shows that male luer 110 has internal threads adapted to connect with grooves on first tube member 14). 
Meloul does not position a fluid receptacle below a bodily cavity. Weilbacher discloses an evacuator system and method (col. 2, lines 20-30, economic method of draining fluids from a closed wound; col. 6, lines 10-20, bellows container 1), comprising:
coupling a connector to a drainage catheter (col. 7, lines 1-20, Inlet nipple 18 contains inlet tube retaining means 20 which forms a tight sealing fit with an inlet or drainage plastic tube not shown … The interior of the bellows container and of circular collar 17 communicate with the vent outlet tube (not shown) through orifice 24 in the vent nipple 22); 
positioning a fluid receptacle below the bodily cavity (col. 12, lines 20-35, While this takes place, the evacuation system may be attached on or positioned adjacent to the patient by suitable means; Fig. 1 shows that inlet nipple 18 is arranged above the volume of bellows container 1); 
further comprising activating a pump to initiate fluid flow from a bodily cavity (col. 12, lines 20-35, The net result is a constant relatively level amount of vacuum being developed during the useful draw of the bellows container and applied to the fluids in the closed wound). 
Weilbacher demonstrates an example use for a medical connector. One would be motivated to modify Meloul by positioning a fluid receptacle below a bodily cavity and including a pump as taught by Weilbacher to since Meloul acknowledges that connectors are widely used in various medical applications (col. 1, lines 15-20, Flow control valves for restricting or permitting fluid flow come in many shapes and sizes, and are made of a wide variety of materials depending on their intended use). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Meloul with the receptacle and pump of Weilbacher in order to integrate the connector with a specific medical device. 

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meloul and Weilbacher, further in view of Fangrow, Jr.; Thomas F. et al. (US 5810792 A). 
Regarding claim 24, Meloul and Weilbacher lack first and second hinge clips. Fangrow discloses a medical connector (col. 3, lines 50-65, connector 10), comprising:
applying a radial inwardly directed force to first and second hinge clips (col. 7, lines 5-15, the handles 62a and 62b are connected to the grips 60a and 60b and operate as levers to bend the grips 60a and 60b and open the lips 64a and 64b radially outward from the cavity 32; col. 7, lines 35-45, The next step is to use the index finger and thumb to grasp the contact surfaces 84a and 84b of the grip handles 62a and 62b and press them together. This creates a bending moment, which causes the distal ends 68a and 68b of the grips or flaps 60a and 60b to spread apart).
Fangrow quickly actuates a connector and reduces the risk of accidental disconnection (col. 5, lines 20-30). Regarding rationale and motivation to modify Meloul and Weilbacher with the first and second hinge clips of Fangrow, see the discussion of 7-10, 14 15 and 19 above. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 6, 18 and 23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 4 of Christensen; Mark A. et al. (US 9913935 B2). 
Regarding instant claim 6, Christensen claims drainage line connector (claim 1, a drainage line connector), comprising: 
a drainage line body having a bore (claim 1, a drainage line connector including: a drainage line body having a bore);
an engagement member comprising an engagement feature configured to engage a coupling feature of a catheter connector (claim 1, each of the first and second hinge clips including a first end and a second end, the second end including an engagement feature designed to engage the coupling feature of the connector body); and 
an actuator having a lumen in fluid communication with the drainage line body bore (claim 1, an actuator having a lumen in fluid communication with the drainage line body bore,); 
the actuator configured to deform a deformable sealing element when the drainage line connector is coupled to the catheter connector (claim 1, the actuator designed to deform … catheter connector). 
Regarding instant claim 18, Christensen claims all limitations in patented claims 1 and 2.   
Regarding instant claim 23, Christensen claims all limitations in patented claims 1, 2 and 4.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moretti; Erminio et al.	US 20060103133 A1
Parrino, Andrea  et al.	US 20050212292 A1
Matsuura, Yoshifumi  et al.	US 20050080387 A1
Wilcox, Alun  et al.	US 20050016626 A1
Jepson; Steven C. et al.	US 6569125 B2
Paradis; Joseph R.	US 5806831 A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781